               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00226-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )                    ORDER OF DEFAULT
     vs.                         )                    JUDGMENT OF
                                 )                    FORFEITURE
                                 )
APPROXIMATELY $13,594 IN         )
FUNDS SEIZED FROM JERRELL        )
TITO BOWMAN,                     )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Government’s Motion for

Default Judgment of Forfeiture pursuant to Fed. R. Civ. P. 55(b)(2).              [Doc.

9]. The Government requests that the Court enter a Default Judgment of

Forfeiture as to all persons and entities with respect to the $13,594 in U.S.

Currency (the “Defendant Currency”) named in the Complaint.

      On August 7, 2018, the Government filed a Verified Complaint (the

“Complaint”) for Forfeiture In Rem, alleging that the Defendant Currency is

subject to civil forfeiture under 21 U.S.C. § 881.1 [Doc. 1].          The same day


1 As the Government points out in its memorandum of law in support of its motion for
default judgment, although the Government correctly cited 21 U.S.C. § 881 in its
Complaint, it mistakenly cited 21 U.S.C. § 881(a)(4), which pertains to the forfeiture of
the Complaint was filed, the Clerk issued a Warrant of Arrest In Rem for the

Defendant property.      [Doc. 2].

      As detailed in the Complaint, this case arises out of an investigation by

the Buncombe County Anti-Crime Task Force (“BCAT”) concerning the

trafficking of heroin, marijuana, and other narcotics from the Dunbar

Apartment Complex in Arden, NC. [See generally Doc. 1].                On March 21,

2018, pursuant to a search warrant, BCAT agents searched an apartment in

the Dunbar Apartment Complex located at 314 Peacock Lane, Arden, NC

28704, in which Jerrell Tito Bowman and Aisha Amani Harrison resided.

[Id. at ¶¶ 5, 9, 27].

      During the search, BCAT agents located, among other things, the

following items: 19.5 grams of suspected heroin; 4.7 grams of suspected

crack cocaine; 50.1 grams of suspected powder cocaine; a set of digital

scales with white residue on them; two bottles of “Inositol,” a cutting agent;

4.1 grams of smoked marijuana cigarettes; 1.015 pounds of marijuana; and

approximately $11,013.00 in U.S. Currency. [Id. at ¶¶ 35-40].

      That same day, BCAT agents also conducted a search of a 2006 Acura

displaying NC license plate EJV-2028 that Mr. Bowman was seen driving


conveyances, instead of 21 U.S.C. § 881(a)(6), which pertains to the forfeiture of
currency. [Doc. 1 at ¶ 1]. However, this scrivener’s error has no bearing on the merits
of the Complaint, or the basis for default judgment.

                                          2
that day.    [Id. at ¶¶ 12-13].       During the search of the vehicle, agents

located 42.5 grams of suspected cocaine base, 3.6 grams of suspected

heroin, a Sig Sauer P2022 9mm Pistol, $1,994 in U.S. Currency, 6.2 grams

of marijuana rolled in a cigarette, and .505 pounds of marijuana in four

separate baggies.      [Id. at ¶ 44]. The 2006 Acura was registered to Timothy

Green and Shanae Davis,2 and their address was listed as 111 Spruce Hill

Lane, Asheville, NC. [Id. at ¶¶ 12-13].         Additionally, that same day, BCAT

agents located $587.00 in U.S. Currency on Mr. Bowman’s person. [Id. at

¶ 44].    Mr. Bowman was arrested and charged with various offenses,

including drug trafficking charges. [Id. at ¶ 57].         On March 22, 2018, a K9

positively alerted to the Defendant Currency.          [Id. at ¶¶ 59-60].

      Following the seizure, the Drug Enforcement Administration (“DEA”)

initiated administrative forfeiture of the Defendant Currency.              During the

administrative forfeiture process, DEA mailed notice of the administrative

forfeiture to Mr. Bowman, Ms. Harrison, Mr. Green, and Ms. Davis.                    Mr.

Green was the only individual who filed a claim with the DEA in the

administrative process, and his claim was only as to $2,581 of the $13,594

in U.S. Currency that was seized.


2 As the Government points out in its memorandum of law in support of its motion for
default judgment, the Complaint contains an incorrect spelling of Ms. Davis’s first name.
[Doc. 1 at ¶ 13]. Her first name is Shanae, not Shane.

                                           3
     After the Government filed its Complaint on August 7, 2018, in

accordance with Rule G(4)(b) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, the Government provided

direct notice of the action to known potential claimants.    Specifically, on

August 22, 2018, the Government mailed notice and a copy of the Complaint

to Mr. Bowman and Ms. Harrison at their address of record, 314 Peacock

Lane, Arden, NC 28704. Additionally, on August 22, 2018, the Government

mailed notice and a copy of the Complaint to Mr. Green at 5 Blanton Street,

Asheville, NC 28801, which was the address he listed on his administrative

claim, and the Government also mailed notice and a copy of the Complaint

to Mr. Green’s attorney, Joseph Connolly, at 81 Central Avenue, Asheville,

NC 28801. Finally, on September 10, 2018, the Government mailed notice

and a copy of the Complaint to Ms. Davis at 111 Spruce Hill Lane, Asheville,

NC, which was the address listed on her registration for the 2006 Acura.

Furthermore, in accordance with Supplemental Rule 4(a), the Government

provided notice by publication as to all persons with potential claims to the

Defendant Currency by publishing notice via www.forfeiture.gov from

August 22, 2018, until September 20, 2018. [Doc. 5].

     On August 27, 2018, the apartment manager of Dunbar Place

Apartments called the United States Attorney’s Office to inform the


                                     4
Government that Mr. Bowman and Ms. Harrison no longer live in the

apartment complex and that a new tenant had accidentally opened the notice

package sent from the United States Attorney’s Office.         The apartment

manager also informed the Government that Ms. Harrison’s mail was

provided to her grandmother for forwarding to Ms. Harrison.

      Rather than seek the entry of default immediately after the claims

deadline expired, the Government took additional steps to locate Mr.

Bowman and Ms. Harrison. Specifically, on September 5, 2018, October 9,

2018, and again on February 13, 2019, the United States Attorney’s Office

contacted DEA and sought assistance in obtaining an updated and current

mailing address for Mr. Bowman and Ms. Harrison.           Although DEA has

reason to believe that Mr. Bowman and Ms. Harrison now reside in the

Charlotte area, DEA has not been able to locate a valid address for either

individual.

      Under the circumstances of this case, the Court finds that the

Government has taken reasonable steps to provide notice to known potential

claimants, and the Government has otherwise complied with the notice

requirements set forth in Supplemental Rule G(4). Additionally, during the

pendency of this action, no individual or entity has timely filed a proper claim

to the Defendant Currency or otherwise answered.


                                       5
      On February 22, 2019, pursuant to Fed. R. Civ. P. 55(a), the

Government filed a motion for entry of default [Doc. 7], and the Clerk entered

default that same day [Doc. 8].

      After careful review, the Court finds that the Government has

established that the entry of a default judgment is appropriate.

      Accordingly, IT IS, THEREFORE, ORDERED, ADJUDGED, AND

DECREED that:

      1.     The Government’s Motion for Default Judgment of Forfeiture

[Doc. 9] is hereby GRANTED, and judgment is entered in favor of the United

States against all persons and entities with respect to the $13,594 in U.S.

Currency.

      2.     Any right, title and interest of all persons and entities to the

$13,594 in U.S. Currency is hereby forfeited to the United States, and no

other right, title, or interest shall exist therein.

      3.     The United States Marshal is hereby directed to dispose of the

$13,594 in U.S. Currency as provided by law.

      IT IS SO ORDERED.
                                  Signed: March 4, 2019




                                            6
